MANDATE
     Case 1:18-cv-00846-SJB Document 84 Filed 07/17/19 Page 1 of 1 PageID #: 1190




                                  UNITED STATES COURT OF APPEALS
                                                FOR THE
                                           SECOND CIRCUIT
                              ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 16th day of July, two thousand and nineteen,

     ____________________________________

     Christopher Sterbenz, Opt-In Plaintiff,                                ORDER
                                                                            Docket No. 19-1304
     lllllllllllllllllllllPlaintiff - Appellant,

     Edwin Romero, Denise Wellington,

     lllllllllllllllllllllIntervenors - Appellants,
     v.

     Frederick G. Brack, Karen R. Alba, Steven J. Bellisari, Andy
     Blackman, Michael A. Celano, Neal Chernakoff, Kevin P. Goddard,
     Melanie E. Greene, Elias Jimenez, Renee V. Martinez, Kari Ng,
     Junior L. Smith, Oscar A. Suarez-Moreno, Adriana S. Valladares
     Gordon,
     lllllllllllllllllllllPlaintiffs - Appellees,
     v.

     MTA New York City Transit,

     lllllllllllllllllllllDefendants - Appellees.
     _______________________________________

            The parties in the above-referenced case have filed a stipulation withdrawing this appeal
     pursuant to FRAP 42.

             The stipulation is hereby "So Ordered".


                                                          For The Court:
                                                          Catherine O'Hagan Wolfe,
                                                          Clerk of Court




MANDATE ISSUED ON 07/16/2019
